—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated May 30, 2002, as denied those branches of his motion which were to strike the answer of the defendant City of New York, or, in the alternative, to compel certain disclosure from that defendant.
Ordered that the order is affirmed insofar as appealed from, with costs.
*454The Supreme Court providently exercised its discretion in denying that branch of the plaintiffs motion which was to compel the production of maintenance and other requested records that postdated the plaintiffs accident (see Watson v FHE Servs., 257 AD2d 618 [1999]; Cleland v 60-02 Woodside Corp., 221 AD2d 307, 308 [1995]; cf. DeRoche v Methodist Hosp. of Brooklyn, 249 AD2d 438, 439 [1998]).
The plaintiffs remaining contentions are without merit. Altman, J.P., Krausman, Goldstein, H. Miller and Crane, JJ., concur.